Citation Nr: 1603697	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Disabled American Veterans	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from October 1961 to October 1965.

This appeal to the Board of Veterans' Appeals (Board) is on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is as likely as not the Veteran's bilateral hearing loss and tinnitus are related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

The Veteran asserts he has had hearing loss and tinnitus due to service.  Acoustic trauma in service has been conceded.  He is currently diagnosed with hearing loss and tinnitus.  The remaining inquiry is whether his current diagnoses are related to the acoustic trauma in service.  

The February 2011 and June 2014 VA examiners opined against a relationship between his diagnoses and his service, indicating he had normal hearing at separation.

In an undated opinion, the Veteran's private doctor opined that the Veteran's exposure to noise in the Air Force resulted in his hearing loss and tinnitus.  He indicated the Veteran had no other exposure to acoustic trauma.

The evidence in this case is in equipoise.  Under these circumstances, all doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


